AO 450 (GAS Rev 10/03)Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

JONATHAN RAYMOND CHISHOLM,

Plainfif°f, JUDGMENT IN A CIVIL CASE

v. CASE NUMBER; 4117-€\/-234

OFFICER FAZION: and CHATHAM
COUNTY SHERIFFS DEPARTMENT,

Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Coul‘t.This action came before the Court. The issues have been considered and a decision has been

rendered

IT IS ORDERED AND ADJUDGED

that in accordance with this Court's order dated Januaiy 15, 2019, adopting the Magistrate Judge's
Report and Recommendation as the opinion of this Coult, the Plaintiffs Complaint is dismissed

without prejudice This case stands closed.

' /’*' § >,A/‘
Approved by:

1/24/2019 Scott L. Poff

 

 

Date Clerk

 

 

(By) Dep Ierk

GAS Rev 1011/03

